Gray, C. J.
The condition annexed by Rindge to his signature of the deed of composition was equivalent to a reservation of his rights against Lochman as indorser of the note held by Rindge, and did not prevent his execution of the deed from operating as a release of all his rights against Pierce as maker of that note, although it could not affect any right of Lochman against Pierce. Sohier v. Loring, 6 Cush. 537. Tobey v. Ellis, 114 Mass. 120. But the report expressly states that if this execution of the deed by Rindge did not release the indorser, all the creditors of Pierce had signed the composition deed — which, as Lochman’s name does not appear among the signers of that deed, necessarily implies that the relation between him and Pierce was such that he was not a creditor of Pierce, and would not, if called upon to pay the note as indorser, have any right to recover against Pierce. The deed of composition, having been signed by all the creditors of Pierce, is a bar to this action against him.
Judgment on the verdict for the defendant.